United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3966
                                   ___________

Joseph Anthony Roberson,                *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Judge Porter, Jr.; Michael O. Freeman, * District of Minnesota
Prosecutor; Hennepin County             *
Government Center; State of Minnesota, *     {UNPUBLISHED}
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: October 7, 1997
                             Filed: November 14, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, and McMILLIAN and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.


       Joseph Anthony Roberson appeals from the final order of the United States
District Court1 for the District of Minnesota, dismissing Roberson&s 42 U.S.C. § 1983
action against a state judge, prosecutor, government building, and the State of



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Minnesota. We have carefully reviewed the entire record, and we conclude the district
court did not err in dismissing this action. In addition, Roberson is responsible for the
filing fee in the district court and on appeal. See In re Tyler, 110 F.3d 528, 529-30 (8th
Cir. 1997) (prisoner is responsible for filing fee at moment of filing civil action or
appeal).

      Accordingly, we affirm. Roberson&s motions on appeal are denied.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-